Name: Commission Regulation (EEC) No 3036/88 of 30 September 1988 amending Regulation (EEC) No 3143/85 on the sale at reduced prices of intervention butter intended for direct consumption in the form of concentrated butter
 Type: Regulation
 Subject Matter: processed agricultural produce;  consumption;  distributive trades;  foodstuff;  financing and investment;  marketing
 Date Published: nan

 Avis juridique important|31988R3036Commission Regulation (EEC) No 3036/88 of 30 September 1988 amending Regulation (EEC) No 3143/85 on the sale at reduced prices of intervention butter intended for direct consumption in the form of concentrated butter Official Journal L 271 , 01/10/1988 P. 0093 - 0093 Finnish special edition: Chapter 3 Volume 27 P. 0162 Swedish special edition: Chapter 3 Volume 27 P. 0162 *****COMMISSION REGULATION (EEC) No 3036/88 of 30 September 1988 amending Regulation (EEC) No 3143/85 on the sale at reduced prices of intervention butter intended for direct consumption in the form of concentrated butter THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (1), as last amended by Regulation (EEC) No 1109/88 (2), and in particular Article 6 (7) thereof, Whereas Commission Regulation (EEC) No 3143/85 (3), as last amended by Regulation (EEC) No 2097/88 (4), introduces a scheme for the sale at reduced prices of intervention butter intended for direct consumption in the form of concentrated butter; Whereas, in view of the market situation and of the reduction of public stocks of butter, the reductions in the prices at which the butter is sold by the intervention agencies under this scheme should be adjusted; Whereas Article 13 of Regulation (EEC) No 3143/85 provides that expenditure occasioned by this scheme is to be financed in accordance with the second, third and fourth subparagraphs of Article 4 (1) of Council Regulation (EEC) No 1883/78 (5), as last amended by Regulation (EEC) No 2050/88 (6); whereas provision should be made for the financing of this scheme in accordance with normal financing rules from 1 October 1988; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 3143/85 is hereby amended as follows: 1. In Article 2 (1), '265 ECU' is replaced by '240 ECU' and '263 ECU' is replaced by '238 ECU'. 2. In Article 13 the second paragraph is replaced by the following: 'Notwithstanding the second subparagraph of Article 6 (2) of Commission Regulation (EEC) No 2776/88 (1), the losses arising from the butter removed pursuant to in the last subparagraph of Article 2 (4) in September 1988 shall be deducted at a rate of 100 % from the expenditure to be declared in accordance with Annex II to Regulation (EEC) No 3184/83. (1) OJ No L 249, 8. 9. 1988, p. 9.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 September 1988. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 148, 28. 6. 1968, p. 13. (2) OJ No L 110, 29. 4. 1988, p. 27. (3) OJ No L 298, 12. 11. 1985, p. 9. (4) OJ No L 184, 15. 7. 1988, p. 19. (5) OJ No L 216, 5. 8. 1978, p. 1. (6) OJ No L 185, 15. 7. 1988, p. 6.